DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2021 has been entered.

Response to Arguments
3.	Applicant's arguments filed 07/06/2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument disclosing “The Examiner refers to the disclosure of Cleary in paragraph [0077] that the electrical contacts 110 “are configured to provide an electrical connection between test fixture 100 and back side electrical pads 46 of DUT 30”. However, the “at least one electrical contact which is to be contacted” in the claim refers to the at least one electrical contact of the device under test which the probe end is to be brought into contact with. The back side electrical pads 46 of Cleary cannot correspond to the “at least one electrical contact” of claim 1.”  Examiner disagrees.  Claim 1 discloses a probe comprising at least one probe end for contacting electrical contacts of a device under test.  Probe 200 comprises at least one probe end, 210, for contacting electrical contacts 42/46 of a device under test.  Claim 1 further discloses wherein the device table, 100, comprises a plurality of reference structures, 110, extending out of or into the device table.  The reference structures, 110, provide .  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-18, 24, and 27 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Cleary et al. (US 20130015871), hereinafter Cleary.
Regarding Claim 14, Cleary discloses a test system for testing a device having a plurality of electrical contacts, the test system comprising: a device table (Figs. 3, test fixture 100) operable to hold at least one device under test (Fig. 3, DUT 30); a probe comprising at least one probe end (Fig. 3, probe head 200 comprises probe end 210) for contacting electrical contacts of a device under test (Fig. 3, electrical contact of DUT 30 has electrical contacts 42 and 46 which connect to Fig. 3 210; Para [0046] Probe head 200 is configured to be moved into and/or out of contact with DUT 30 and/or test fixture 100); and a movement mechanism operable to move one or both of the device table and the probe so as to bring the at least one probe end into contact with at least one electrical contact of a device under test (Para [0046-0047] Probe head 200 may then be moved into electrical communication with DUT 30 and/or test fixture 100); wherein the device table (Fig. 3, 100) comprises a plurality of reference structures extending out of or into the device table (Para [0077] 100 includes a contacting structure 104 that may include a plurality of electrical contacts 110 and/or compliant structure 120 that are configured to provide an electrical connection between test fixture 100 and back side electrical pads 46 of DUT 30; In addition Para [0039] test fixture 100 includes alignment structures 112, alignment structures 112 may be configured to align DUT 30 relative to any suitable reference point, or reference structure, on DUT 30 and/or test fixture 100), wherein the reference structures provide reference points to allow a position of the at least one electrical contract which is to be contacted (Para [0032] electrical pads 42, 46 may refer to any suitable electrically conductive surface that is designed, configured, constructed, and/or adapted to provide an electrical interface, or connection, between electronic devices 38 of DUT 30; thus 42/46 is contacted relatively by connection between probe 200 via 210, DUT 30 via 42/46, and table 100 via 110) relative to the reference structures to be determined (Para [0077] allows electrical contact 42/46 of DUT with 110; Para [0039] In addition alignment structures are also provided to position DUT 30 to within a threshold position and/or align, or otherwise position, DUT 30 within a threshold tolerance of a desired location within test fixture 100; align DUT 30 relative to any suitable reference point, or reference structure, on DUT 30 and/or test fixture 100).  

Regarding Claim 15, Cleary discloses wherein at least two of the reference structures extend out of or into the device table by different distances (Para [0091-0092] contacts 110 arranged in regular, repeating and/or periodic array and may not be located in complementary locations to the corresponding locations of electrical pads 42, 46, respectively; arranged in a periodic array that includes various pitches that is less than a characteristic dimension; characteristic dimension of various lengths).

Regarding Claim 16, Clearly discloses wherein the movement mechanism is operable to move one or both of the device table and the probe such that at least one of the probe ends contacts one of the reference structures (Para [0046] Probe head 200 is configured to be moved into and/or out of contact with DUT 30 and/or test fixture 100, such as by being moved into and/or out of electrical and/or physical contact with the DUT and/or the test fixture).

Regarding Claim 17, Cleary discloses a calibration system configured to allow a determination of the position of the at least one probe end relative to the reference structure (Para [0046-0047] aligning may include the use of one or more alignment structures 240 that are configured to provide a reference point for and/or structurally locate and/or align probe head 200 with test fixture 100).

Regarding Claim 18, Cleary discloses wherein at least one of the reference structures comprises a reference feature marking a reference point on the reference structure, wherein the movement mechanism is operable to move one or both of the device table and the probe such that at least one of the probe ends contacts the reference point (Para [0046] Probe head 200 is configured to be moved into and/or out of contact with DUT 30 and/or test fixture 100, such as by being moved into and/or out of electrical and/or physical contact with the DUT and/or the test 

Regarding Claim 24, Cleary discloses wherein the device table is operable to hold a plurality of devices under test (Para [0026, 0079]).

Regarding Claim 27, Cleary discloses a signal generator configured to generate a signal and direct the signal through at least one of the probe ends such that, in use, the signal is directed into a device under test through an electrical contact of the device under test; and a signal sampler configured to sample a signal, which passes through at least one of the probe ends such that, in use, signal which is reflected in the device under test and which passes through a probe end is sampled by the signal sampler (Para [0045]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cleary et al. (US 20130015871), hereinafter Cleary as applied to claims 18 and 14 above, and further in view of Nelson et al. (US 20140266279), hereinafter ‘Nelson’.

Regarding Claims 19-22, Cleary fails to explicitly disclose wherein the reference feature comprises a substantially circular groove formed in a reference structure and extending around an apex of the reference structure; wherein the reference feature comprises a plurality of substantially circular grooves formed in a reference structure, each groove extending around an apex of the reference structure; wherein at least one of the reference structures comprises a substantially spherically shaped tip portion; wherein the spherically shaped tip portion is surrounded by a substantially flat rim.
However Nelson teaches a substantially circular groove formed in a reference structure and extending around an apex of the reference structure (Figs. 12-20 disclosing various shapes and combination thereof of grooves/protrusions of a contact pad; further disclosing various shapes per Para [0170-0179]) for the benefit of including any of a variety of features that may help enhance electrical contact with a terminal on the device under test, thus ensuring good contact Para [0169].
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to combine and provide the reference feature comprises a substantially circular groove formed in a reference structure and extending around an apex of the reference structure; wherein the reference feature comprises a plurality of substantially circular grooves formed in a reference structure, each groove extending around an apex of the reference structure; wherein at least one of the reference structures comprises a substantially spherically shaped tip portion; wherein the spherically shaped tip portion is surrounded by a substantially flat rim for the benefit 

Regarding Claim 23, Cleary fails to explicitly disclose wherein at least one of the reference structures comprises a surface having roughness features on a scale of 50 microns or less.
However Nelson teaches microcircuit contacts having roughness features (Figs. 13-18) with specific sizes and shapes that may be iteratively tweaked until a desired electrical performance is achieved (Para [0110]) and including any of a variety of features that may help enhance electrical contact with a terminal on the device under test Para [0169-0179].
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to combine and provide at least one of the reference structures comprises a surface having roughness features on a scale of 50 microns or less for the benefit of providing a desired electrical performance and including any of a variety of features that may help enhance electrical contact with a terminal on the device under test as taught by Nelson in Para [0110, 0169-0179] and Figs. 13-18.
Further it would have been obvious to one having ordinary skill in the art at the time of the invention was made to have a roughness feature scaled 50 microns or less, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).

Claims 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cleary et al. (US 20130015871), hereinafter Cleary as applied to claim 14 above, and further in view of Niinomi et al. (US 4541770), hereinafter ‘Niinomi’.

Regarding Claim 25, Cleary fails to explicitly disclose a kinematically constrained mount on which the device table is mounted, wherein the kinematically constrained mount is configured to constrain movement of the device table in a plurality of degrees of freedom.
Niinomi teaches a kinematically constrained mount on which a chuck is mounted, wherein the kinematically constrained mount is configured to constrain movement of the chuck in a plurality of degrees of freedom (Col. 3, Lines 4-8) for the benefit of being able to move in X, Y and X axis directions.
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to combine and provide a kinematically constrained mount on which the device table is mounted, wherein the kinematically constrained mount is configured to constrain movement of the device table in a plurality of degrees of freedom for the benefit of being able to move the chuck in X, Y and X axis directions as taught by Niinomi in Col. 3, Lines 4-8.

Regarding Claim 26, Cleary fails to explicitly disclose a loading device operable to automatically load and unload devices under test from the device table.
However Niinomi teaches a loading device operable to automatically load and unload devices (Col. 2, Lines 53-58).
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to combine and provide a loading device operable to automatically load and unload devices of Niinomi with the device under test on the device table of Cleary for the benefit of automatically loading and unloading the device under test and permitting independent functioning of the small-sized articulated robot as taught by Niinomi in Col. 10, Lines 32-38.

Claims 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cleary et al. (US 20130015871), hereinafter Cleary as applied to claim 27 above, and further in view of Cole (US 20140021963), hereinafter ‘Cole’.

Regarding Claims 28-30, Cleary fails to disclose wherein the signal generator is configured to generate a broadband signal having frequency components in the range 0.01 GHz to 10 THz of Claim 28; wherein the signal generator comprises: a source of pulsed radiation; a first signal conversion device arranged to receive a pulse of radiation from the source of pulsed radiation and configured to output a signal pulse in response to irradiation from the source of pulsed radiation; and a transmission line arrangement configured to direct the signal pulse from the first signal conversion device through at least one of the probe ends of Claim 29; and wherein the signal sampler comprises: a second signal conversion device arranged to receive a pulse of radiation from the source of pulsed radiation and, in response to irradiation from the source of pulsed radiation, sample a signal pulse received at the second signal conversion device; wherein the transmission line arrangement is configured to direct a signal pulse reflected from a device under test or transmitted through a device under test and passing through at least one of the probe ends, to the second signal conversion device of Claim 30.
However Cole teaches the signal generator is configured to generate a broadband signal having frequency components in the range 0.01 GHz to 10 THz of Claim 28 in Para [0005, 0084-0085]; wherein the signal generator comprises: a source of pulsed radiation; a first signal conversion device arranged to receive a pulse of radiation from the source of pulsed radiation and configured to output a signal pulse in response to irradiation from the source of pulsed radiation; and a transmission line arrangement configured to direct the signal pulse from the first signal conversion device through at least one of the probe ends of Claim 29 in Para [0010]; and wherein the signal sampler comprises: a second signal conversion device arranged to receive a pulse of radiation from the source of pulsed radiation and, in response to irradiation from the source of pulsed radiation, sample a signal pulse received at the second signal conversion device; wherein the transmission line arrangement is configured to direct a signal pulse reflected from a device under test or transmitted through a device under test and passing in Para [0018] for the  benefit of improving the rise time of the system over that obtained using the raw measured and performing TDR or a reflectometer to direct pulses more efficiently when allowing a test of a device (Para [0005, 0010, 0018, 0051, 0084, 0085]).
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to combine and provide a broadband signal having frequency components in the range 0.01 GHz to 10 THz of Claim 28; wherein the signal generator comprises: a source of pulsed radiation; a first signal conversion device arranged to receive a pulse of radiation from the source of pulsed radiation and configured to output a signal pulse in response to irradiation from the source of pulsed radiation; and a transmission line arrangement configured to direct the signal pulse from the first signal conversion device through at least one of the probe ends of Claim 29; and wherein the signal sampler comprises: a second signal conversion device arranged to receive a pulse of radiation from the source of pulsed radiation and, in response to irradiation from the source of pulsed radiation, sample a signal pulse received at the second signal conversion device; wherein the transmission line arrangement is configured to direct a signal pulse reflected from a device under test or transmitted through a device under test and passing through at least one of the probe ends, to the second signal conversion device of Claim 30 for the  benefit of improving the rise time of the system over that obtained using the raw measured and performing TDR or a reflectometer to direct pulses more efficiently when allowing a test of a device as taught by Cole in Para [0005, 0010, 0018, 0051, 0084, 0085].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811.  The examiner can normally be reached on M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALESA ALLGOOD/Primary Examiner, Art Unit 2868